In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered January 29, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered September 18, 1962, convicting him of attempted robbery in the third *769degree, unarmed, upon his plea of guilty, and imposing sentence upon him as a second felony offender. Order affirmed. In our opinion, defendant was properly sentenced as a second felony offender. The Pennsylvania conviction upon which his second felony status was predicated was for a crime which would have been a felony if committed in New York (cf. Penal Law, § 1296, subd. 2).
Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.